DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 5, 16, 17 and 21 have been amended.  Claims 1-22 are pending.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-15 are drawn to a method for determining risk adjustment payment information which is within the four statutory categories (i.e. process).  Claims 16-20 are drawn to a system for determining risk adjustment payment information which is within the four statutory categories (i.e. machine).  Claims 21-22 are drawn to a non-transitory medium for determining risk adjustment payment information which is within the four statutory categories (i.e. manufacture).   
Claims 1-15 (Group I) recite a computer-implemented method: 
receiving, by one or more computer systems, member intake information for a member of a health plan including a first set of medical diagnoses; 
applying by the one or more computer systems data representing one or more targeting rules to the received member intake information; 
determining, based on application of the data representing the one or more targeting rules, a risk score for the member; and 
identifying, at least partly based on the risk score, the member for participation in a health risk assessment; 
receiving, from a client device used by a health care provider, health risk assessment information that is collected during the health risk assessment that is conducted by the health care provider; 
retrieving medical diagnosis information that is based on an analysis of the health risk assessment information, with the medical diagnosis information being indicative of one or more medical diagnoses for the member, with the one or more medical diagnoses being different from the medical diagnoses in the first set included in the member intake information; 
generating risk adjustment payment information that is at least partly based on the medical diagnosis information, with the risk adjustment payment information comprising information that promotes determination of a risk adjustment payment; and 
transmitting the risk adjustment payment information that is at least partly based on the medical diagnosis information.  
The bolded limitations, given the broadest reasonable interpretation, cover a certain method of organizing human activity because they recite fundamental economic practices, commercial or legal interactions, and/or managing personal behavior or underlined and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 16-20 and 21-22 is identical as the abstract idea for Claims 1-15 (Group I), because the only difference between the claims is they are directed towards different statutory categories.
Dependent Claims 2-15, 17-20 and 22 include other limitations, for example Claim 2 recites determining, based on the medical diagnosis information, a potential return on investment of the one or more medical diagnoses that are different from the medical diagnoses in the first set, Claims 3 and 17 recite applying one or more risk adjustment rules to the received health risk assessment information; and determining, based on applying, the one or more medical diagnoses for the member, Claim 4 recites wherein the risk adjustment payment increases an amount of benefits that are paid by the health plan for the member, relative to another amount of benefits that were paid prior to the health risk assessment, Claim 5 recites wherein paid benefits include Medicare benefits, Claim 6 recites scheduling, by the one or more computer systems, an appointment between the health care provider and the member for the health care provider to perform the health risk assessment, Claims 7, 18 and 22 recite executing a geo-dialing algorithm that causes a call to be placed to the member, wherein a priority order in which the call is placed is in accordance with a distance between a geographic location of the health care provider and a geographic location of the member, Claim 8 recites selecting, based on contents of the member intake information, the member to receive an invitation to schedule the health risk assessment; and receiving acceptance Claim 9 recites receiving, from a device associated with the health plan, eligibility information that specifies that the member is enrolled in a qualified health plan that entitles the member to the health risk assessment, Claim 10 recites updating, in a data repository, member state information for the member, with the member state information comprising one or more of a first eligibility value specifying whether the member is enrolled in a qualified health plan; a second eligibility value specifying whether the member is deceased; a third eligibility value specifying one or more products that the member is eligible to receive; a notification value specifying whether the member is invited to schedule the health risk assessment; a scheduling value specifying whether scheduling of the health risk assessment is in progress; and a health risk assessment value specifying that the health risk assessment is scheduled, Claims 11 and 19 recite wherein determining the one or more medical diagnoses for the member comprises: identifying that the received health risk assessment information includes an item of medical information included in the mapping; and identifying an item of diagnosis information that is mapped to the item of medical information, Claims 12 and 20 recite accessing medical code information, with an item of medical code information specifying a medical code that classifies a particular medical diagnosis or an inpatient procedure; identifying, in the medical code information, an item of medical code information that is associated with the identified item of diagnosis information; determining, based on the identified item of medical code information, a medical code that is associated with the Claim 13 recites wherein the medical code comprises one or more of a diagnosis code, an ICD-9 code and an ICD-10 code, Claim 14 recites wherein the one or more targeting rules comprise an instruction to detect an absence of a keyword, and wherein determining the risk score comprises: determining, based on a detected absence of a keyword specifying completion of the health risk assessment, that the member is due for a health risk assessment; and assigning a value to the risk score based on determining that the member is due for the health risk assessment, Claim 15 recites wherein the member intake information comprises one or more of lab information, pharmacy information, medical record information, medical insurance claim information, and medical diagnosis information, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 1, 16 and 21.
Furthermore, Claims 1-22 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of computer systems, processing devices and storage devices, which amounts to merely invoking a computer as a tool
add insignificant extra-solution activity to the abstract idea – for example, the recitation of receiving member intake information and health risk assessment information, which amounts to mere data gathering, recitation of retrieving medical diagnosis information, which amounts to selecting a particular data source or type of data to be manipulated, and/or the recitation of transmitting risk adjustment payment information, which amounts to an insignificant application, see MPEP 2106.05(g)
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because, the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0042-0043] of the Specification discloses that the additional elements (i.e. computer systems, processing devices, storage devices) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. receiving, retrieving and transmitting) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives member intake data, and transmits the data to an insurer over a network, for example the Internet;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. determining risk adjustment payment, health risk score) and does not impose meaningful limits on the scope of the claims;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of instructions data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention retrieving the medical diagnosis data from storage in order to use for risk adjustment payment information;
Dependent Claims 2-15, 17-20 and 22 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent Claim 8), performing repetitive calculations (e.g. the determining a potential return on investment feature of dependent Claim 2) and further detail the type of data (
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-22 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-6, 9-13, 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wennberg (U.S. Pub. No. 2006/0129428 A1) in view of Brush (U.S. Pub. No. 2012/0173264 A1) and Zubiller (U.S. Pub. No. 2009/0144088 A1).
Regarding claim 1, Wennberg discloses a computer-implemented method comprising: 
receiving, by one or more computer systems, member intake information for a member of a health plan including a first set of medical diagnoses (Paragraphs [0009] and [0053] discuss receiving patient data including patient diagnoses.); 
applying by the one or more computer systems data representing one or more targeting rules to the received member intake information (Paragraphs [0010] and [0097] discuss determining significant risk factors associated with particular events from the received information using a predictive model based on patient data.);
determining, based on application of the data representing the one or more targeting rules, a risk score for the member (Paragraph [0020] discusses generating a risk total, construed as a risk score, for the patient using the various weights of the risk factors.); and 
identifying, at least partly based on the risk score, the member for participation in a health risk assessment (Paragraphs [0020] and [0087] discuss generating a risk total, construed as a risk score, for the patient using the various weights of the risk factors, to use to further segment members within high-risk groups.);
but Wennberg does not appear to explicitly disclose:

retrieving medical diagnosis information that is based on an analysis of the health risk assessment information, with the medical diagnosis information being indicative of one or more medical diagnoses for the member, with the one or more medical diagnoses being different from the medical diagnoses in the first set included in the member intake information; 
generating risk adjustment payment information that is at least partly based on the medical diagnosis information, with the risk adjustment payment information comprising information that promotes determination of a risk adjustment payment; and 
transmitting the risk adjustment payment information that is at least partly based on the medical diagnosis information.

Brush teaches:
receiving, from a client device used by a health care provider, health risk assessment information that is collected during the health risk assessment that is conducted by the health care provider (Paragraphs [0035], [0053] and [0067] discuss a provider using a computing device to receive patient information, including patient health risk assessments performed by the provider.); 
retrieving medical diagnosis information that is based on an analysis of the health risk assessment information, with the medical diagnosis information being indicative of one or more medical diagnoses for the member, with the one or more medical 
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Wennberg to include health risk assessment information, as taught by Brush, in order to “facilitate reimbursement to a care provider (Brush, Paragraph [0086]).”

Zubiller teaches 
generating risk adjustment payment information that is at least partly based on the medical diagnosis information, with the risk adjustment payment information comprising information that promotes determination of a risk adjustment payment (Paragraph [0045] discusses  estimating a payment based on at least the patient’s diagnosis and recommended care plan.); and 
transmitting the risk adjustment payment information that is at least partly based on the medical diagnosis information (Paragraphs [0005], [0035], [0045] and [0050-0055] discuss estimating a payment based on a patient’s diagnosis and recommended care plan and transmitting data to various entities, including the insurer.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Wennberg to include transmitting a risk adjustment payment information, as taught by Zubiller, in order to “access evidence-based care guidelines, compare and contrast the appropriateness, coverage, cost, and Zubiller, Paragraph [0004]).”

Regarding claim 2, Wennberg does not appear to explicitly disclose: 
determining, based on the medical diagnosis information, a potential return on investment of the one or more medical diagnoses that are different from the medical diagnoses in the first set.

Zubiller teaches determining, based on the medical diagnosis information, a potential return on investment of the one or more medical diagnoses that are different from the medical diagnoses in the first set (Paragraphs [0003], [0006] and [0130] discuss determining the expected return, construed as a potential return on investment.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Wennberg to include determining a return on investment, as taught by Zubiller, in order to allow the “reduce healthcare costs and/or spending while assisting patients by helping MCOs, insurers, or other providers identify patients who are most likely to incur future surgical and/or diagnostic events, and target specialized interventions to assist such existing patients, or new enrollees (Zubiller, Paragraph [0039]).”

Regarding claim 3, Wennberg discloses:


Regarding claim 4, Wennberg does not appear to explicitly disclose:
wherein the risk adjustment payment increases an amount of benefits that are paid by the health plan for the member, relative to another amount of benefits that were paid prior to the health risk assessment.

Zubiller teaches wherein the risk adjustment payment increases an amount of benefits that are paid by the health plan for the member, relative to another amount of benefits that were paid prior to the health risk assessment (Paragraphs [0050-0054] and [0068] discuss the payments being increased to the provider for following proper procedure and diagnostic protocols.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Wennberg to include increasing the reimbursement, as taught by Zubiller, in order to allow for “incentive programs such as pay for performance, pay for quality [and] gold/red carding (Zubiller, Paragraph [0068]).”

Regarding claim 5, Wennberg does not appear to explicitly disclose:
wherein paid benefits include Medicare benefits.

Brush teaches wherein paid benefits include Medicare benefits (Paragraph [0052] discusses the payers including government entities, including Medicaid services.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify the payers of Wennberg to include Medicare benefits, as taught by Brush, in order to accept payments from a variety of payers.

Regarding claim 6, Wennberg does not appear to explicitly disclose:
scheduling, by the one or more computer systems, an appointment between the health care provider and the member for the health care provider to perform the health risk assessment.

Brush discloses scheduling, by the one or more computer systems, an appointment between the health care provider and the member for the health care provider to perform the health risk assessment (Paragraph [0069] discuss scheduling one or more actions, including an assessment.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare to modify Wennberg to include scheduling the health risk assessment, as taught by Brush, in order to provide “details for executing health recommendations for a patient (Brush, Paragraph [0069]).”

Regarding claim 9, Wennberg discloses: 


Regarding claim 10, Wennberg discloses: 
updating, in a data repository, member state information for the member, with the member state information comprising one or more of a first eligibility value specifying whether the member is enrolled in a qualified health plan; 
a second eligibility value specifying whether the member is deceased; 
a third eligibility value specifying one or more products that the member is eligible to receive (Paragraph [0059] discusses the patient’s membership information, including insurance and date of birth.  It would be obvious to include date of death if patient was deceased.);
but Wennberg does not appear to explicitly disclose:
a notification value specifying whether the member is invited to schedule the health risk assessment; 
a scheduling value specifying whether scheduling of the health risk assessment is in progress; and 
a health risk assessment value specifying that the health risk assessment is scheduled.

Zubiller teaches:
a notification value specifying whether the member is invited to schedule the health risk assessment (Paragraphs [0005] and [0067] discuss notifying the patient if a procedure is authorized.); 
a scheduling value specifying whether scheduling of the health risk assessment is in progress (Paragraph [0060] discusses whether a procedure is in progress.); and 
a health risk assessment value specifying that the health risk assessment is scheduled (Paragraphs [0069] and [0075] discuss the dashboard showing that a procedure is scheduled.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Wennberg to include increasing the reimbursement, as taught by Zubiller, in order to allow for “an in-progress case [to] be presented for payor review (Zubiller, Paragraph [0075]).”

Regarding claim 11, Wennberg discloses: 
wherein the risk adjustment rules include a mapping of diagnosis information to one or more items of medical information, wherein the diagnosis information comprises information indicative of a diagnosis (Paragraphs [0006] and [0009] discuss applying the rules to patient information including claims data for particular diagnostics.); and 
wherein determining the one or more medical diagnoses for the member comprises: identifying that the received health risk assessment information includes an item of medical information included in the mapping; and identifying an item of diagnosis information that is mapped to the item of medical information (Paragraphs [0006] and 

Regarding claim 12, Wennberg discloses: 
accessing medical code information, with an item of medical code information specifying a medical code that classifies a particular medical diagnosis or an inpatient procedure; 
identifying, in the medical code information, an item of medical code information that is associated with the identified item of diagnosis information; and determining, based on the identified item of medical code information, a medical code that is associated with the identified medical diagnosis (Paragraphs [0066-0070] discuss accessing medical claims specify diagnosis or procedure and transmitting info to insurer.).

Zubiller teaches wherein transmitting the risk adjustment payment information comprises transmitting the determined medical code to a computer system associated with an insurance company (Paragraphs [0005], [0035], [0042], [0045] and [0050-0055] discuss estimating a payment based on a patient’s diagnosis using medical codes and recommended care plan and transmitting data to various entities, including the insurer.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Wennberg to include transmitting a risk adjustment payment information including the medical codes, as taught by Zubiller, in order to “access evidence-based care guidelines, compare and contrast the Zubiller, Paragraph [0004]).”

Regarding claim 13, Wennberg discloses: 
wherein the medical code comprises one or more of a diagnosis code, an ICD-9 code and an ICD-10 code (Paragraphs [0066-0069] discuss the medical codes including diagnosis codes or ICD-9 codes.).

Regarding claim 15, Wennberg discloses: 
wherein the member intake information comprises one or more of lab information, pharmacy information, medical record information, medical insurance claim information, and medical diagnosis information (Paragraph [0009] discusses the patient information including pharmacy data and laboratory values.).

Claim 16 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.

Claim 17 recites substantially similar limitations as those already addressed in claim 3, and, as such, is rejected for similar reasons as given above.2025Attorney Docket No. 317EP.001US01
2025Attorney Docket No. 317EP.001US01
Claim 19 recites substantially similar limitations as those already addressed in claim 11, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 20 recites substantially similar limitations as those already addressed in claim 12, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 21 recites substantially similar limitations as those already addressed in claim 1, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01

Claims 7, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wennberg in view of Brush and Zubiller, in further view of Bixler (U.S. Pub. No. 2006/0267740 A1).
Regarding claim 7, Wennberg does appear to explicitly disclose: 
executing a geo-dialing algorithm that causes a call to be placed to the member, wherein a priority order in which the call is placed is in accordance with a distance between a geographic location of the health care provider and a geographic location of the member.

Bixler teaches executing a geo-dialing algorithm that causes a call to be placed to the member, wherein a priority order in which the call is placed is in accordance with a distance between a geographic location of the health care provider and a geographic location of the member (Paragraph [0015] discusses assigning priority to a call based location of a nurse and patient.).
Wennberg to include a geo-dialing algorithm, as taught by Bixler, in order to automatically assign priority (Bixler, Paragraph [0015]).

Claim 18 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.
2025Attorney Docket No. 317EP.001US01
Claim 22 recites substantially similar limitations as those already addressed in claim 7, and, as such, is rejected for similar reasons as given above.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wennberg in view of Brush and Zubiller, in further view of Ramasubramanian (U.S. Pub. No. 2008/0201174 A1).

Regarding claim 8, Wennberg does appear to explicitly disclose: 
selecting, based on contents of the member intake information, the member to receive an invitation to schedule the health risk assessment; and 
receiving acceptance information specifying that the member has accepted the invitation to schedule the health risk assessment; 
wherein identifying the member for participation in the health risk assessment is further based on acceptance by the member of the invitation.

Ramasubramanian teaches:

receiving acceptance information specifying that the member has accepted the invitation to schedule the health risk assessment (Paragraph [0178] discusses the member being able to accept the intervention, construed as including a health risk assessment and being able to modify their timing and frequency.); 
wherein identifying the member for participation in the health risk assessment is further based on acceptance by the member of the invitation (Paragraph [0178] discusses the member being able to accept the intervention and being able to modify their timing and frequency.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Wennberg to include a member being able to accept an invitation and schedule an assessment, as taught by Ramasubramanian, in order to “improve the chances of a successful visit, as scheduled, by planning and sending, at the appropriate date and time, reminders to perform the required actions (Ramasubramanian, Paragraph [0079]).”

Regarding claim 14, Wennberg discloses: 
wherein the one or more targeting rules comprise an instruction to detect an absence of a keyword, and wherein determining the risk score comprises: 

but Wennberg does not explicity disclose:
wherein the one or more targeting rules comprise an instruction to detect an absence of a keyword, and wherein determining the risk score comprises: 
determining, based on a detected absence of a keyword specifying completion of the health risk assessment, that the member is due for a health risk assessment.

Ramasubramanian teaches wherein the one or more targeting rules comprise an instruction to detect an absence of a keyword, and wherein determining the risk score comprises: 
determining, based on a detected absence of a keyword specifying completion of the health risk assessment, that the member is due for a health risk assessment (Paragraphs [0070-0071] discuss flagging the patient’s profile and computes the patient’s most likely health status.).
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare at the time of filing to modify Wennberg to include Ramasubramanian in order to “elicit the actions recommended by medical guidelines (Ramasubramanian, Paragraph [0071]).”


Response to Arguments
Applicant's arguments filed 10/16/2020 have been fully considered.
Claim Rejections – 35 U.S.C. § 112
The previous section 112(b) rejections are withdrawn in view of Applicant’s amendments.
Claim Rejections – 35 U.S.C. § 101
The claims remain directed towards non-statutory subject matter for the reasons detailed above.
Claim Rejections – 35 U.S.C. § 103
The claims remain rejected in view of the new grounds of rejection, necessitated by Applicant’s amendments.
2025Attorney Docket No. 317EP.001US01
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHELLE REICHERT whose telephone number is (303)297-4782.  The examiner can normally be reached on 9-5 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHELLE L REICHERT/Art Unit 3686